Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s response filed 3/29/21. Amended Claims 1-7, 9-12 are pending. 
Regarding the prior drawing objections, applicant has argued “The pressure relief mechanism shown in the embodiment of Figure 1 is a burst disc. When an overpressure situation exists, the disc will pop off to relieve pressure. Applicant submits that "burst disc" is a term used in industry and refers to an overpressure mechanism. It is neither intended to be, nor is required to be a disc. The burst disc is also often referred to as a rupture disk, a pressure safety disc, a bursting disc, or a burst diaphragm. As known to persons having ordinary skill in the art, it is a non-reclosing pressure relief safety device that protects equipment or system from pressurization above a certain level. The disc is shown in Figure 1 as a plug which will pop off when a certain pressure is exceeded.” (p. 6-7). Applicant’s arguments have been fully considered but are not persuasive. While applicant may act as their own lexicographer (MPEP 2111.01), in the present instance this has not occurred; applicant even refers to the part as a “plug” in their arguments. Burst discs are known parts that are just that, discs that burst. US 138171 shows an example burst disc “a”:

    PNG
    media_image1.png
    316
    275
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    127
    126
    media_image2.png
    Greyscale

The claimed subject matter (Claim 11) continues to not be present in the drawings; alternatively, if Claim 11 were cancelled then the drawing objection would be moot. The drawing objections are maintained. 
Regarding the prior specification objection, this has been overcome by the specification amendment filed 3/29/21.
Regarding the prior 112 rejections, these are withdrawn in light of the claim amendments (applicant’s comments - p. 7). The claims will be interpreted as presented, as apparatus claims with no method steps. For example, “reattached” and the related language in Claim 12 is being interpreted broadly.

Response to Arguments
Regarding the prior art rejection under 102(a)(1) by Roettger, applicant has argued “Roettger is designed to be reversible without disassembling the actuator such that the actuator can be in a push or pull state. While the entire actuator is reversible, no means of removing a portion of the actuator for repair or maintenance is suggested or disclosed.” (p. 8) and “In the present instance, the functional language above adds a patentably distinct claim limitation distinguishing the present application from the cited art. The functional language is not merely descriptive, but a claim limitation for describing both the purpose and function of Applicant's claim elements” (p. 9). Applicant’s arguments have been fully considered but are not persuasive. Applicant has argued the language of “adapted to” should be further 
Regarding the prior art rejection under 102(a)(1) by Rowe, applicant has argued “Rowe is a fire safe valve comprising a sleeve essential to its operation. As such, Applicant is distinguished in that the disclosed housing is reversible, whereas Rowe does not disclose or suggest such a feature.” (p. 8) and “In the present instance, the functional language above adds a patentably distinct claim limitation distinguishing the present application from the cited art. The functional language is not merely descriptive, but a claim limitation for describing both the purpose and function of Applicant's claim elements” (p. 9). Applicant’s arguments have been fully considered but are not persuasive. Applicant has argued the language of “adapted to” should be further limiting over the prior art. As stated in the MPEP, “The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case” (MPEP 2111.04). As far as applicant has presented functional language, the limitations 

    PNG
    media_image3.png
    173
    510
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    179
    479
    media_image4.png
    Greyscale

Applicant’s argument that Rowe would not be “reversible” (Claim 12 language) is not persuasive as the top and bottom of housing 34 of Rowe are both shown with threads. Additionally, the claims are presented as apparatus claims so the final, finished product is under examination (MPEP 2114 II). Examiner notes that a method claim would be present different subject material than is currently claimed. Applicant’s arguments are not persuasive and Rowe is held. 
Regarding the prior art rejection under 102(a)(1) by Akkerman, applicant has argued “Akkerman relates to an actuator which is rapidly disengageable from the actuated equipment. Applicant is distinguished in that the disclosed embodiments allow for servicing and repair without disengagement from the actuated equipment. Akkerman does not disclose or suggest such a feature.” (p. 8) and “In the present instance, the functional language above adds a patentably distinct claim limitation distinguishing the present application from the cited art. The functional language is not merely descriptive, but a claim limitation for describing both the purpose and function of Applicant's claim elements” (p. 9). Applicant’s arguments have been fully considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the disclosed embodiments allow for servicing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However similar language does appear in Claim 1 (“maintenance”). Additionally, applicant has argued the language of “adapted to” should be further limiting over the prior art. As stated in the MPEP, “The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case” (MPEP 2111.04). As far as applicant has presented functional language, the limitations cited by applicant (ex. Claim 1 referring to “maintenance”) appear to refer to functional capabilities of the apparatus (MPEP 2114 and 2173.05(g)). These functional capabilities are met by the prior art of Akkerman as shown in Figures 1-4, as Akkerman is shown as capable of achieving these limitations. Note that Akkerman discloses a number of threads that allow for the disassembly of the actuator as claimed, where once the fasteners are removed the top plate, bonnet, and housing all can be unsecured from one another in accordance with the claims. Applicant has not further defined what the metes and bounds of any “maintenance” in Claim 1 is so this term has been interpreted broadly. Claim 12 does not use this language. Examiner also notes “unsecured” is being broadly interpreted as well. Additionally, the claims are presented as apparatus claims so the final, finished product is under examination (MPEP 2114 II). Examiner notes that a method claim would be present different subject material than is currently claimed. Applicant’s arguments are not persuasive and Akkerman is held. 
Examiner notes that other prior art of record (Hoang and McGee et al.) appear to be applicable to the current claims. 




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the pressure relief mechanism” in Claim 11 (130, depicted as a solid metal plug, unclear how this would function; applicant’s specification states this should be a burst disc ([044])) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roettger et al. (US 4885981).
Regarding Claim 1,
A linear actuator comprising:
a) a housing (110, Figs. 3-4; also 10, Figs. 1-2) having a first end and a second end, wherein the first end and the second end are open, wherein the first end and the second end are transposable (Figs. 1-4);
b) a top plate (114, Fig. 4; 12, Fig. 2) securable to the housing at the first end; 
c) a bonnet (112, Fig. 4; 14, Fig. 2) securable to the housing at the second end; 
d) a sealed cavity (Figs. 1-4) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (122, Fig. 4; 22, Fig. 2) biased away from the bonnet; and
f) a stem (127, Fig. 4; 26, Fig. 2) secured to the piston, wherein the stem is axially actuated by motion of the piston, and further wherein the stem passes through the bonnet (Figs. 2, 4) to be 
wherein the top plate (114, Fig. 4; 12, Fig. 2) is adapted to be unsecured (via 120, Fig. 4; via 20, Fig. 2) from the housing without the stem being unsecured from the actuated component, and further wherein the housing is adapted to be unsecured from the bonnet (note 120, Fig. 4; note 20, Fig. 2) without the stem being unsecured from the actuated component allowing the actuated component and/or the linear actuator to undergo maintenance without detaching the linear actuator from the actuated component.
Regarding Claim 2,
further comprising a top shaft (126, Fig. 4) secured to the stem which passes through the top plate to allow for manual control of the linear actuator.
Regarding Claim 3,
further comprising a fluid inlet port (one of 116, 118, Fig. 4; one of 16, 18, Fig. 2) to allow fluid into the sealed cavity.
Regarding Claim 4,
wherein the piston is biased away from the bonnet by a spring (134, Fig. 4; 34, Fig. 2).
Regarding Claim 5,
wherein the piston is biased away from the bonnet by a fluid (via 118, Fig. 4; via 18, Fig. 2).
Regarding Claim 9,
wherein the top plate, the bonnet, and the housing are radially symmetrical in relation to the stem (Figs. 1-4; also Col. 3, line 40-Col. 4, line 22).
Regarding Claim 11,
further comprising a pressure relief mechanism (one of 116, 118, Fig. 4; 16, 18, Fig. 2).
Regarding Claim 12,

a) a reversible housing (110, Figs. 3-4; also 10, Figs. 1-2) having a first end and a second end, wherein the first end and the second end are open and symmetrical with respect to one another; 
b) a top plate (114, Fig. 4; 12, Fig. 2) securable to the housing at the first end; 
c) a bonnet (112, Fig. 4; 14, Fig. 2) securable to the housing at the second end; 
d) a sealed cavity (Figs. 1-4) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (122, Fig. 4; 22, Fig. 2) biased away from the bonnet; and 
f) a stem (127, Fig. 4; 26, Fig. 2) secured to the piston, wherein the stem is axially actuated by motion of the piston (Figs. 2, 4), and further wherein the stem passes through the bonnet to be securable to an actuated component (Figs. 2, 4) and the bonnet is securable to equipment comprising the actuated component (Figs. 2, 4); and 
	wherein the top plate (114, Fig. 4; 12, Fig. 2) or the bonnet (112, Fig. 4; 14, Fig. 2) is adapted to be unsecured (via 120, Fig. 4; via 20, Fig. 2) from the housing without the stem being unsecured from the actuated component, and further wherein the housing is adapted to be reattached to the top plate or the bonnet with the first end of the housing and the second end of the housing transposed (via 120, Fig. 4; via 20, Fig. 2; alternatively, Col. 3, line 40-Col. 4, line 22).

Claims 1-7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US 4271857).
Regarding Claim 1,
A linear actuator comprising:
a) a housing (34, Figs. 1-3) having a first end and a second end, wherein the first end and the second end are open; wherein the first end and the second end are transposable (Figs. 1-3),

c) a bonnet (20) securable to the housing at the second end; 
d) a sealed cavity (Figs. 1-3) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (36) biased away from the bonnet; and
f) a stem (24) secured to the piston, wherein the stem is axially actuated by motion of the piston (Figs. 1-3), and further wherein the stem passes through the bonnet to be securable to an actuated component (Figs. 1-3) and the bonnet is securable to equipment comprising the actuated component (Figs. 1-3); and 
wherein the top plate is adapted to be unsecured from the housing without the stem being unsecured from the actuated component (please see annotated drawings earlier in this office action, Figs. 1-3), and further wherein the housing is adapted to be unsecured from the bonnet without the stem being unsecured from the actuated component (please see annotated drawings earlier in this office action, Figs. 1-3) allowing the actuated component and/or the linear actuator to undergo maintenance without detaching the linear actuator from the actuated component. 
Regarding Claim 2,
further comprising a top shaft (24) secured to the stem which passes through the top plate to allow for manual control of the linear actuator.
Regarding Claim 3,
further comprising a fluid inlet port (one of 42, 46) to allow fluid into the sealed cavity.
Regarding Claim 4,
wherein the piston is biased away from the bonnet by a spring (82).
Regarding Claim 5, 
wherein the piston is biased away from the bonnet by a fluid (via 46, ex. Col. 2, lines 60-63).

wherein a contact area of the stem and the bonnet functions as a fire seal (with 26, 28; ex. Col. 2, lines 45-49; Col. 3, lines 34-38).
Regarding Claim 7,
wherein a seal between the stem and the bonnet functions as a fire seal (with 26, 28; ex. Col. 2, lines 45-49; Col. 3, lines 34-38).
Regarding Claim 9,
wherein the top plate, the bonnet, and the housing are radially symmetrical in relation to the stem (Figs. 1-3).
Regarding Claim 10,
wherein the stem and the top shaft are a single piece (24).
Regarding Claim 11,
further comprising a pressure relief mechanism (one of 42, 46; or with 74, ex. Col. 3, lines 11-23).
Regarding Claim 12,
A linear actuator comprising:
a) a reversible housing (34, Figs. 1-3) having a first end and a second end, wherein the first end and the second end are open and symmetrical with respect to one another; 
b) a top plate (52) securable to the housing at the first end; 
c) a bonnet (20) securable to the housing at the second end; 
d) a sealed cavity (Figs. 1-3) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (36) biased away from the bonnet; and 

 	wherein the top plate or the bonnet is adapted to be unsecured from the housing without the stem being unsecured from the actuated component (please see annotated drawings earlier in this office action, Figs. 1-3), and further wherein the housing is adapted to be reattached to the top plate or the bonnet with the first end of the housing and the second end of the housing transposed (please see annotated drawings earlier in this office action, Figs. 1-3).

Claims 1-7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkerman et al. (US 4135547).
Regarding Claim 1,
A linear actuator comprising:
a) a housing (with 3a) having a first end and a second end, wherein the first end and the second end are open, wherein the first end and the second end are transposable;
b) a top plate (with 40) securable to the housing at the first end; 
c) a bonnet (with bonnet assembly B) securable to the housing at the second end; 
d) a sealed cavity (Figs. 1-3) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (4) biased away from the bonnet (Col. 10, line 13-Col. 11, line 17); and
f) a stem (1) secured to the piston, wherein the stem is axially actuated by motion of the piston (Figs. 1-3), and further wherein the stem passes through the bonnet to be securable to an actuated 
wherein the top plate is adapted to be unsecured from the housing without the stem being unsecured from the actuated component (note threads, unscrew action, Figs. 1-4), and further wherein the housing is adapted to be unsecured from the bonnet without the stem being unsecured from the actuated component (note threads, unscrew action, Figs. 1-4) allowing the actuated component and/or the linear actuator to undergo maintenance without detaching the linear actuator from the actuated component.
Regarding Claim 2,
further comprising a top shaft (with 13) secured to the stem which passes through the top plate to allow for manual control of the linear actuator.
Regarding Claim 3,
further comprising a fluid inlet port (ex. with 21B) to allow fluid into the sealed cavity.
Regarding Claim 4,
wherein the piston is biased away from the bonnet by a spring (ex. Col. 10, lines 55-64).
Regarding Claim 5,
wherein the piston is biased away from the bonnet by a fluid (ex. Col. 10, lines 55-64).
Regarding Claim 6,
wherein a contact area (between B-1 and B-4 in Fig. 2) of the stem and the bonnet functions as a fire seal.
Regarding Claim 7,
wherein a seal (between B-1 and B-4 in Fig. 2) between the stem and the bonnet functions as a fire seal.
Regarding Claim 9,

Regarding Claim 10,
wherein the stem and the top shaft are a single piece (Figs. 1-3).
Regarding Claim 11,
further comprising a pressure relief mechanism (60).
Regarding Claim 12,
A linear actuator comprising:
a) a reversible housing (with 3a) having a first end and a second end, wherein the first end and the second end are open and symmetrical with respect to one another; 
b) a top plate (with 40) securable to the housing at the first end; 
c) a bonnet (with bonnet assembly B) securable to the housing at the second end; 
d) a sealed cavity (Figs. 1-3) formed by the housing, the top plate, and the bonnet when the top plate and the bonnet are secured to the housing; 
e) a piston (4) biased away from the bonnet (ex. Col. 10, line 13-Col. 11, line 17); and 
f) a stem (1) secured to the piston, wherein the stem is axially actuated by motion of the piston (Figs. 1-3), and further wherein the stem passes through the bonnet to be securable to an actuated component (Figs. 1-5) and the bonnet is securable to equipment comprising the actuated component (Figs. 1-5); and 
 	wherein the top plate or the bonnet is adapted to be unsecured from the housing without the stem being unsecured from the actuated component (note threads, unscrew action, Figs. 1-4), and further wherein the housing is adapted to be reattached to the top plate or the bonnet with the first end of the housing and the second end of the housing transposed (note threads, unscrew action, Figs. 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745


/MICHAEL QUANDT/               Examiner, Art Unit 3745

/THOMAS E LAZO/              Primary Examiner, Art Unit 3745